Citation Nr: 0016998	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for scars, 
residuals of shell fragment wounds to the scalp and right 
upper arm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1973 and from November 1973 to April 1983.
This matter arises from a July 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 1998, the Board of 
Veterans' Appeals (Board) remanded the case.  The additional 
development requested has been completed and the case has 
been returned to the Board for appellate review. 

The Board notes that the veteran's representative, in the 
Informal Hearing Presentation, has raised several issues that 
are not before the Board on appeal.  The representative has 
attempted to file notices of disagreement with regard to the 
issues  that were decided by the Board in a January 1998 
decision on the merits.  The Board's January 1998 decision 
included a notice of appellate rights and the veteran and his 
representative were apprised of the method of initiating an 
appeal of the Board's decision.  The veteran failed to appeal 
the Board's decision.  

The representative also attempted to disagree with regard to 
the February 1998 RO decision which assigned a 10 percent 
rating for a right knee disability (after implementing the 
Board's decision granting service connection).  The RO's 
notice of award letter included a reference to an original 
computer generated letter.  The Board notes that there is 
presumption of regularity which attaches to government 
officials properly discharging their duties, thus the Board 
assumes that the RO attached a proper notice of appellate 
rights to the computer generated letter.  See Baldwin v. West 
13 Vet. App. 1, 6 (1999).  Therefore, that question is 
referred to the RO for verification and appropriate action.  
A remand as requested by the representative is not necessary.  
See Manlicon v. West. 12 Vet. App. 238 (1999).

Finally, the representative submitted statements indicating 
he was filing a notice of disagreement to the RO's November 
18, 1999 decision.  As the representative surely knows, a 
timely notice of disagreement must be filed with the agency 
of original jurisdiction to initiate an appeal.  That is, the 
veteran, or his representative, has until November 18, 2000, 
to notify the Indianapolis RO of his dissatisfaction or 
disagreement with the aforementioned decision.  The Board has 
no jurisdiction over that matter.  38 C.F.R. §§ 20.3, 20.101, 
20.202, 20.302 (1999).

FINDING OF FACT

The scars of the veteran's scalp and right upper arm are 
well-healed, superficial, without ulceration or objective 
demonstration of tenderness, are non-adherent, and do not 
result in limitation of function of any part affected.


CONCLUSION OF LAW

A compensable disability rating for scars, residuals of shell 
fragment wounds to the scalp and right upper arm is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.73, Diagnostic Code 5306;  4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, that claim is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  As it is also an appeal from an initial grant of 
service connection and originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, the Board must consider "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The Board notes that the service medical records from the 
veteran's first period of service are not associated with the 
claims file, despite several attempts by the RO to obtain 
such records.  However, the veteran was granted service 
connection for scars based upon a VA examination of September 
1993 which showed a large, well-healed scar on the scalp and 
a 1/8th inch, well-healed scar on the right upper arm, due to 
injuries sustained during service.  He was assigned a 
noncompensable rating for each disability.  He disagreed with 
the assigned rating and this appeal followed.

The veteran's scars have been rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which evaluates scars based 
upon limitation of function of the part affected.  Also for 
consideration in this instance are the diagnostic codes which 
refer to disfiguring scars and superficial scars.  Diagnostic 
Code 7800 provides a non-compensable rating for slightly 
disfiguring scars and a 10 percent rating for moderately 
disfiguring scars.  Diagnostic Code 7803 provides a 10 
percent rating for superficial scars that are poorly 
nourished with repeated ulceration and Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
tender and painful on objective demonstration.  

In addition to the schedular ratings for skin, the Board must 
consider whether the schedule for rating muscle injuries is 
applicable.  In assessing the degree of muscle impairment, 
regulations provide that a cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the 
applicable diagnostic codes, a slight disability of muscle is 
represented by a simple wound of muscle without debridement 
or infection.  A moderate disability is indicated by a 
through and through or deep penetrating wound of relatively 
short track by single bullet or small shell or shrapnel 
fragment.  Entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of the muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(c),(d)(1) 
(1999).  Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5306, 
Muscle Group VI, which includes the triceps, a slight muscle 
injury is indicative of a non-compensable rating while a 10 
percent rating is assigned for a moderate muscle injury of 
either the dominant or non-dominant arm.   

After reviewing the VA examination reports of March 1998, 
April 1999, August 1999, and January 2000, the Board 
concludes that a preponderance of the evidence is against a 
compensable rating for the veteran's scars of the scalp and 
right upper arm.  The March 1998 VA examination indicated 
that the veteran's scars were superficial with the scalp scar 
being hardly noticeable.  The scars on the right arm were 
noted to be approximately 2 to 4 millimeters (mm) and were 
not significantly depressed.  All scars had color similar to 
the surrounding skin, were non-tender and were not 
disfiguring.  There was no significant tissue loss, adherence 
or ulceration.  There was no limitation of function due to 
the right upper arm scars.  

An April 1999 VA examination report noted the veteran's 
history of being hit with shrapnel during service.  There was 
a 2.5 centimeter (cm) scar on the vertex of the scalp, and a 
6mm by 6mm oval atrophic scar on the right upper arm.  The 
scars of the scalp and arm were without ulceration, breakdown 
or hypertrophy.  There was no loss of underlying tissue and 
no attachment or adherence of any of the scars.  

In August 1999, a VA examiner's statement indicated that the 
scar on the veteran's scalp was not disfiguring, and both 
scalp and right arm scars were asymptomatic.  The examiner 
noted the presence of a foreign body in the veteran's right 
arm which did not affect motion of the upper extremity.  

The veteran was afforded further VA examination in January 
2000 to evaluate the skin scars and any underlying 
disability.  The dermatology examiner noted a superficial 
scar in the left occiput area and a 1 cm scar in the area of 
the right middle humerus.  Both scars were noted to be non-
tender without adhesions and of normal texture.  There was no 
induration, elevation or depression.  There was some change 
in color in that they were darker than the surrounding skin.  
There was no significant disfigurement.  The diagnosis was 
reported as superficial scars without significant 
disfigurement or functional impairment.  The VA physician who 
examined the veteran for muscle or nerve injury found that 
there was no muscle, tendon, or bone damage.  Although the 
veteran was noted to complain of an occasional ache when he 
used his right arm and sometimes being unable to hold objects 
with the palm of his right hand, muscle strength was normal.  
The diagnosis was reported as mild injury to muscles of right 
triceps without significant disfigurement or functional 
impairment.  The examiner also noted a small, 5mm by 2mm 
metallic fragment of the soft tissue adjacent to the mid 
shaft of right humerus by X-ray.  He added the presence of 
this retained foreign body to the diagnosis.

As is apparent from the medical evidence of record, the scars 
of the veteran's scalp and right upper arm do not result in a 
compensable disability.  Both scars are well-healed with 
tissue loss or bone or muscle damage.  Neither scar is 
disfiguring and there is no limitation of function of the 
veteran's right upper arm due to the scar.  Notwithstanding 
the veteran's report that he sometimes has difficulty holding 
objects with the palm of his right hand, there is no medical 
evidence of more than slight impairment of his triceps 
muscle.  As noted above, under the applicable diagnostic 
code, a moderate injury of the muscles of the dominant or 
non-dominant arm is indicative of a minimum 10 percent 
rating.  In the instant case, the medical evidence clearly 
shows a mild injury and there is no evidence to show that the 
veteran has had any more than a mild injury with well-healed 
scars, since the original grant of service connective 
effective in 1993.

Accordingly, as the preponderance of the evidence is against 
a compensable rating for a scar of the scalp and a scar of 
the right upper arm, the claims must be denied.  It follows 
that as there is no evidence of record in relative equipoise, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   




ORDER

A compensable rating for scars, residuals of shell fragment 
wounds to the scalp and right upper arm, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

